 1   Christopher J. Caine #168500
     THE CAINE LAW FIRM
 2   1365 N. Van Ness Ave.
     Fresno, CA 93728
 3   Telephone: (559) 266-4529
     Fax: (559) 266-4533
 4
     Attorney for Defendant
 5
                              IN THE UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                              )         Case No: 1:18-cr-00054-DAD
 9                                                          )
                                     Plaintiff,             )         STIPULATION AND ORDER TO
10                                                          )         MODIFY TERMS OF RELEASE
             v.                                             )
11                                                          )
     JULIAN AISPURO,                                        )
12                                                          )
                                     Defendant.             )
13                                                          )         Date: 1/29/19
                                                            )         Time:
14                                                                    Dept:

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE.
16   MAGISTRATE JUDGE AND LAUREL MONTOYA, ASSISTANT UNITED STATES
17   ATTORNEY:
18           The Defendant, JULIAN AISPURO, by and through his attorney of record, CHRISTOPHER
19   C. CAINE, hereby requests a modification of Mr. Aispuro’s terms of release.
20           Mr. Aispuro and Assistant United States Attorney, Laurel Montoya, with the agreement of
21   United States Pretrial Services Officer, Ryan Beckwith, stipulate to the following:
22           the condition requiring Mr. Aispuro to participate in the CURFEW component of the Location
23           Monitoring Program to be extended which will require Mr. Aispuro to be restricted to his
24           residence every day from 10:00 PM to 6:00 AM or as adjusted by the pretrial services officer
25           for medical, religious services, employment or court ordered obligations.
26   All other conditions not in conflict with this order shall remain in full force and effect.
27

28
 1   IT IS SO STIPULATED.

 2   DATED: 1/29/19              Respectfully submitted,

 3

 4                               _/S/ Christopher C. Caine___________
                                 Christopher C. Caine #168500
 5                               THE CAINE LAW FIRM
                                 Attorney for Defendant
 6

 7   DATED: 1/29/19
                                 _/S/ Laurel Montoya_______________
 8                               Laurel Montoya
                                 Assistant U.S. Attorney
 9

10
     DATED: 1/29/19
11                               _/S/ Ryan Beckwith_______________
                                 Ryan Beckwith
12                               U.S. Pretrial Services Officer
13

14
                                 ORDER
15

16
     IT IS SO ORDERED.
17

18   Dated:   January 29, 2019                 /s/   Sheila K. Oberto   .
                                     UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                    2
